351 Ill. App. 271 (1953)
114 N.E.2d 675
Irviljo Butterworth Enderle, Victoria Hall, and Joyce Butterworth, a Minor, by Irviljo Butterworth Enderle, her Mother and Next Friend, Plaintiffs-Appellants,
v.
Ronald Lindsay, Defendant-Appellee.
Gen. No. 10,685.
Illinois Appellate Court.
Opinion filed September 22, 1953.
Released for publication October 9, 1953.
L.W. Menzimer, for appellants.
Dale F. Conde, of counsel; Maynard & Maynard, for appellee.
James F. Maynard, of counsel.
(Abstract of Decision.)
Per curiam.
Reversed and remanded.
Not to be published in full.